     Case 1:20-cv-01773-DAD-SKO Document 8 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE A. MELENDEZ,                                   No. 1:20-cv-01773-SKO (HC)
12                       Petitioner,                      ORDER DENYING PETITIONER’S
                                                          MOTION TO SUPPLEMENT PETITION
13           v.
                                                          [Doc. 5]
14
      WILLIAM BARR,
15
                         Respondent.
16

17
            Petitioner is a federal prisoner proceeding pro se and in forma pauperis with a petition for
18
     writ of habeas corpus pursuant to 28 U.S.C. § 2241.
19
            On December 16, 2020, Petitioner filed the instant petition. (Doc. 1.) The Court
20
     conducted a preliminary review of the petition and issued Findings and Recommendations to
21
     dismiss the petition on January 5, 2021. (Doc. 7.)
22
            On January 4, 2021, Petitioner filed a motion to supplement the petition with additional
23
     argument in support of his claim. (Doc. 5.) Petitioner is advised that the petition must be
24
     complete in and of itself. See Rule 2(c), Fed. Rules Governing Section 2254 cases. Pursuant to
25
     Rule 15(d) of the Fed. Rules of Civil Procedure, supplemental pleadings are permitted to the
26
     extent a party seeks to “set[] out any transaction, occurrence, or event that happened after the date
27
     of the pleading to be supplemented.” Since Petitioner merely seeks to add further argument to his
28
                                                        1
     Case 1:20-cv-01773-DAD-SKO Document 8 Filed 01/06/21 Page 2 of 2


 1   claim, supplementation will not be permitted. Moreover, as discussed in the Court’s Findings and

 2   Recommendations, Petitioner’s argument is without merit. Petitioner is incorrect in his

 3   calculations. Petitioner believes the full term of his sentence is November 9, 2025, as noted in his

 4   sentence computations. (Doc. 5 at 4.) This date, however, is the full term after crediting his

 5   sentence with 859 days of prior custody time. This is illustrated by the fact that Petitioner was

 6   sentenced on August 18, 2015, to a term of 151 months. Adding 151 months to August 18, 2015,

 7   gives a full term date of March 18, 2028. Giving Petitioner credit for 859 days of prior custody

 8   credit changed his full term date to November 9, 2025. There is nothing improper in the sentence

 9   calculations.

10            Accordingly, Petitioner’s motion to supplement his petition is DENIED.

11
     IT IS SO ORDERED.
12

13   Dated:     January 5, 2021                                   /s/   Sheila K. Oberto                 .
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
